Exhibit 10.7(a3)
_____________________________


[Description:  Form of Amendment to pre-2007 form of change-in-control severance
agreement between the registrant and its executive officers. This is an
amendment to exhibit 10.7(a1) to the registrant’s annual report on Form 10-K for
the year ended December 31, 2006.]
_______________________________


AMENDMENT TO CHANGE IN CONTROL AGREEMENT




WHEREAS, the parties entered into a letter change in control agreement between
First Horizon National Corporation (the “Corporation”) and _______ (“you”),
dated ____ __, 200_ (the “Agreement”);


WHEREAS the parties desire to amend the Agreement in order to comply with
Section 409A of the Internal Revenue Code, as amended (the “Code”) as set forth
herein.


NOW, THEREFORE, in consideration of the mutual representations,
warranties, covenants and agreements contained in the Agreement, as amended, and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


1.              Section 4(iv) of the Agreement is hereby deleted and replaced
with the following:


“Good Reason.  Termination of your employment by you for "Good Reason" shall
mean termination based upon the occurrence after a change in control of the
Company of any of the following events, without your written consent
specifically acknowledging that any such event shall not give rise to Good
Reason under this Agreement:


(A)  a material adverse change in your authority, duties or responsibilities
with the Company as in effect immediately prior to the change in control,
including, without limitation, the assignment to you of any duties or
responsibilities which are inconsistent with such status, title(s), or
position(s) as in effect immediately prior to the change in control, or any
removal of you from, or any failure to reappoint or reelect you to, such
position(s) (except in connection with the termination of your employment for
Cause, Disability or Retirement or as a result of your death or by you other
than for Good Reason);


(B)  a material reduction by the Company in your aggregate base salary or annual
target bonus opportunity (including any material adverse change in the formula
for such annual bonus target) as in effect immediately prior to the change in
control or as the same may be increased from time to time thereafter;


(C)  the failure by the Company to provide you with Plans that provide you with
equivalent benefits in the aggregate to the Plans as in effect immediately prior
to the change in control (at substantially equivalent cost with respect to
welfare benefit plans), in each case which would materially adversely affect
you;


(D)  the Company's requiring you to be based at an office that is greater than
25 miles from where your office is located immediately prior to the change in
control;


(E)  the failure by the Company to obtain from any Successor (as hereinafter
defined) the assent to this Agreement contemplated by Section 6 hereof; or


(F)  any purported termination by the Company of your employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
paragraph (v) below (and, if applicable, paragraph (iii) above); and for
purposes of this Agreement, no such purported termination shall be effective.


An isolated and inadvertent action taken in good faith and which is remedied by
the Company within thirty (30) days after receipt of written notice thereof
given by you describing in reasonable detail the Good Reason event that has
occurred (which notice in any event must be provided within ninety (90) days of
you obtaining knowledge of such event) shall not constitute Good Reason.  For
purposes of this Agreement, "Plan" shall mean any compensation plan such as an
incentive, stock option, restricted stock, pension restoration or deferred
compensation plan or any employee benefit plan such as a thrift, pension, profit
sharing, medical, disability, accident, life insurance plan or a relocation plan
or policy or any other plan, program or policy of the Company intended to
benefit employees, including, without limitation, any Plans established after
the date hereof.”


2.              Section 5(iv) of this Agreement is hereby amended by replacing
the word “fifth” in the fourth line of Section 5(iv) with the word “sixtieth”.


3.              Section 5(v) of this Agreement is hereby amended by: (i)
replacing the words “three (3) years” in the fifth line of Section 5(v) with the
words “eighteen (18) months”, (ii) replacing the words “thirty-six (36) months”
on the sixteenth line with the words “eighteen (18) months”, (iii) deleting the
two sentences starting with the words “In the event” on the twenty first line
until “Plans” on the second last line of Section 5(v) and (iv) adding the
following sentence as the second-last sentence of Section 5(v): “Notwithstanding
anything to the contrary in this paragraph (v), the term of the preceding
benefits provided pursuant to this paragraph 5(v) will be reduced to the extent
required to comply with Section 409A of the Code (“Section 409A”).”


4.              Section 5(vii) of this Agreement is hereby amended by adding the
following words at the end of Section 5(vii): “for the period through the last
day of the second calendar year following the calendar year during which your
termination of employment occurred”.

2
 
 

--------------------------------------------------------------------------------

 

5.              Section 5(viii) is hereby amended by: (i) adding the words
“(within thirty days from such determination)” after the word “you” on the tenth
line of Section 5(viii); and (ii) adding the words “(but in any event no later
than by the end of your taxable year next following your taxable year in which
the Underpayment of Excise Tax is remitted)” after the word “benefit” on the
ninth line of the first full paragraph on Page 11.


6.              Section 5(ix) of this Agreement is hereby amended by: (i) adding
the words “if you are a specified employee ((within the meaning of Section 409A)
and as determined pursuant to procedures established by the Company)” after the
word “disability” on the sixth line, and (ii) adding the words “if you are a
specified employee” at the end of the first paragraph of Section 5(ix).


 
7.              Section 7(i) of this Agreement is hereby amended by adding the
following sentences at the end of Section 7(i): “The amount of reimbursement for
fees and expenses for which you may be reimbursed during a calendar year shall
not affect the amount of fees and expenses for which you are eligible for
reimbursement in any other calendar year.  Your right to reimbursement for fees
and expenses is not subject to liquidation or exchange for another benefit.”
 


8.              The Agreement, as amended by this Amendment, contains the entire
agreement between the parties hereto and there are no agreements, warranties or
representations which are not set forth therein or herein.  This Amendment may
not be modified or amended except by an instrument in writing duly signed by or
on behalf of the parties hereto.


9.              This Amendment shall be governed by and construed and enforced
in accordance with the laws of the State of Tennessee.


10.              This Amendment may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


*           *           *           *           *


IN WITNESS WHEREOF, the parties have executed this Amendment, in duplicate, as
of ______________, 2007.


____________________________


____________________________
First Horizon National Corporation


Name: _______________________
Title: ________________________

3
 